Citation Nr: 9901731	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-43 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for manic depressive 
illness.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1980 to April 1981.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a July 1995 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a request to reopen a claim of 
entitlement to service connection for manic- depressive 
illness, and which denied entitlement to an increased rating 
for hypertension, evaluated as 20 percent disabling.  In June 
1997, the Board rephrased the new and material claim as 
service connection for manic- depressive illness, and 
remanded both claims for further development.  The case has 
been returned for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been obtained.

2.  History of excessive worry had been reported by the 
appellant upon enlistment into service, and pre- service 
history of hallucinations and psychotic illness treated with 
Thorazine, Valium and Darvon were reported by the appellant 
during active duty.

3.  Medical opinion of record clearly and unmistakably 
establishes that the appellants manic depressive illness 
existed prior to service, and was not aggravated during 
active service.

4.  The appellants hypertension is manifested by diastolic 
pressures which are predominantly less than 120 when he is 
compliant with his anti- hypertensive treatment regimen, and 
the only symptom stemming from his hypertension consists of 
mild, early hypertensive retinopathy.

CONCLUSIONS OF LAW

1.  The pre- existing manic depressive illness was not 
aggravated during active service.  38 U.S.C.A. §§ 1131, 1133, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.304(b), 3.306 
(1998).

2.  The criteria for an increased rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.104, Part 4, Diagnostic Code 7101 (1995- 1999
6).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
well grounded" claims within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has submitted claims 
which are plausible or are capable of substantiation.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); see also 
Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  As such, 
the VA has a duty to assist the appellant in the development 
of his claims.  38 U.S.C.A. § 5107(a) (West 1991).  With 
regard to the service connection claim, the Board notes that 
the appellant has testified before the RO and his service 
medical records, as well as relevant VA and private medical 
records, have been associated with this file.  Additionally, 
the RO has attempted to obtain private medical evidence from 
Willie Glover, Ph.D., Ohio State University Student Health 
Center, Etta Lovitt, M.D., E.K. Allis, M.D., and Benjamin 
Fails, M.D., in an effort to assist the appellant.  With 
regard to the increased rating claim, the Board notes that 
the appellant has been afforded recent VA examination.  Upon 
reviewing the entire record, the Board discerns no additional 
sources of relevant information which may be available 
concerning the present claims.  Accordingly, the Board is of 
the opinion that the duty to assist the appellant has been 
satisfied.  Id.

I.  Entitlement to service connection for manic depressive 
illness

The appellant contends, in essence that his manic depressive 
illness was first manifested, diagnosed and treated during 
active service.  In this regard, he disputes a Medical Board 
opinion which found that his manic depressive illness existed 
prior to service.  In the alternative, he contends that, even 
if his manic depressive illness did exist prior to service, 
the evidence shows that his mental disorder increased in 
severity during service.

On enlistment examination, dated in May 1980, the appellant 
reported a history of depression or excessive worry.  The 
examiner noted that several years ago, the appellant had had 
a period of worrying-none the past 2 yrs.  His 
psychiatric status was clinically evaluated as normal.  On 
July 20, 1980, the appellant was sent to the dispensary for 
anxiety with complaint of insomnia.  It was noted that he was 
having family difficulties and was showing hostility 
towards dependent.  On July 28, 1980, he presented to the 
infirmary with complaint of back pain stemming from being 
beaten by civilian police officers.  He relayed a story 
of one long chain of incidences, claiming mistreatment and 
possible racial problems, which led to his recent arrest and 
civil imprisonment.  He appeared to have persecutory ideas 
and it was suspected that he had an inflated impression of 
self.  Assessment was of acute psychotic overlay with 
persecution and delusions of grandeur ideations.  

On July 30, 1980, the appellant was seen by the psychiatric 
clinic for evaluation following a one week history of 
escalating problems.  At this time, he was in jail for 
contempt of court.  He reported that he was being 
discriminated against because he was black, and that it was a 
family trait to speak ones mind regardless of the 
consequences.  He reported a history of being a good 
student holding numerous offices with a Bachelor of Arts 
degree and some graduate work.  His description of his 
familial life was significant for lots of subtle anger.  He 
described some metabolic upset (hot flashes) in the past.  He 
had been experiencing some marital difficulties.  Mental 
status evaluation indicated an impression of a history of 
verbal aggressive behavior in a person with obsessive 
character style.  He was determined to be psychiatrically fit 
for duty and assignment, however, his suitability for further 
service was questionable as there was not enough history at 
that point.  It was determined that he was legally sane and 
responsible for his conduct.  There was no firm evidence of 
psychosis.

On November 13, 1980, the appellant was transferred directly 
from jail, for which he was serving a 120 day term, to 
University Hospital on an involuntary basis due to psychotic 
episodes.  The Petition for Involuntary Placement shows 
that he had been diagnosed as bipolar disorder manic, 
manifested by grandiose thoughts, euphoric mood, pressured 
speech, and marked thought disorder.  On December 5, 1980, 
the appellant was then transferred to the Inpatient 
Psychiatric Service of the USAF Regional Hospital at Eglin 
Air Force Base, Florida.  He explained to the attending 
psychiatrists that he had initially been arrested for 
refusing to sign a speeding ticket.  On the day of his 
release, he was arrested for disorderly conduct while 
attempting to cash a check at a local store.  During his 
appearance in court, he was refused bond and was stunned 
when he realized that the judge sentenced him to 30 days of 
hard labor.  He became very irate, he swore at the judge, 
and was sentenced to an additional 90 days for contempt of 
court.  While in jail, he had been sentenced to 
disciplinary confinement upon refusing to work, throwing 
food at the cook, assaulting some police officers, setting 
fire to his mattress and flooding his cell.  He was charged 
with two counts of destruction of government property, 
battery on a police officer, resistance with violence and 
attempt to escape.  Apparently, these criminal charges were 
dropped.

On psychiatric consultation at Eglin, the appellant reported 
that he had been prescribed Thorazine, Valium and Darvon 
between September 1978 and May 1979.  During this time 
period, he was attending Ohio State University (OSU) in an 
attempt to obtain his Masters Degree in English History, 
although at one point he claimed that he had earned his 
Masters Degree.  He readily admitted that, during this time 
period, he experienced several episodes of auditory 
hallucinations which told him that they were going to 
kill him.  He had also felt as if people were plotting 
against him.  He was asked to take several weeks rest, 
and it was suggested to him that he should be hospitalized.  
However, he had refused hospitalization.  He was uncertain 
about the amount of Thorazine that he was given, but he felt 
that it may have been 125 milligrams per day.  He also 
offered the opinion that he felt these hallucinations were 
due to the fact that he was taking these medications.

On mental status examination, the appellant was cooperative 
and overtalkative.  There was some evidence of pressured 
speech, but very little evidence of flight of ideas.  He 
still tended to be somewhat grandiose and he also seemed to 
be in poor contact with reality.  He was somewhat euphoric 
and seemed to be smiling during most of the interview, 
however there was no evidence of inappropriate affect.  He 
did not have any insight into his illness, and he described 
his behavior as just rebelliousness.  He was diagnosed 
with manic depressive illness, manic phase, in resolution, 
and was treated with milieu, individual, group, occupational 
and recreational therapy.  His pharmacologic treatment 
included lithium and Haldol.  The treating psychiatrist felt 
that there was clear evidence that the appellants illness 
existed prior to service.  As reason therefore, it was 
indicated that the episode in which the appellant received 
Thorazine was probably an episode of manic depressive 
illness.  It was recommended that the appellant be 
transferred for possible administrative separation following 
stabilization of his illness.

In March 1981, a Medical Board issued a report which 
concluded that the appellant suffered from a mental illness 
of psychotic proportions that rendered him unfit for further 
military service.  The Medical Board further found that the 
appellants mental illness existed prior to service, and was 
not aggravated by his period of active duty.  In so 
concluding, the Medical Board relied, in part, upon findings 
of a conference of staff psychiatrists who had reviewed the 
available medical records, to include the appellants 
treatment at University Hospital and his several months of 
treatment at Eglin.  These staff psychiatrists agreed that 
the appellant suffered from manic depressive illness, manic 
type, moderately severe in nature and existing prior to 
service.  This disability was manifested by pressured speech, 
euphoric mood, hyperactivity, decreased need for sleep, 
expansive and grandiose perceptions and poor social judgment.  
It was noted that the appellant reported a history of 
psychotic illness prior to his enlistment with schizophrenic- 
like symptoms, and that these symptoms most likely 
represented a manic episode.

In April 1981, the appellant filed his original claim for 
service connection for a mental disorder.  By means of a 
statement dated in October 1981, the appellant disputed the 
findings rendered by the Medical Board.  Specifically, he 
reported that, while at OSU, he was seen by Dr. Willie Glover 
for counseling due to the stress of being overworked.  He 
stated that he was normal upon entrance into service, and 
that his mental disorder, referred to as pes planus- manic 
depression, was first manifested during service.

In March 1982, the appellant underwent VA inpatient treatment 
for acute psychotic episode, diagnosed as manic depressive 
illness, bipolar manic.  At the time of admission, he was 
considered a danger to others, and he manifested disorganized 
thinking, irrationality, and tangential, pressured speech.  
He was paranoid, delusional and suspicious.  He reported 
auditory hallucinations.  He was loud, very argumentative, 
impulsive, unpredictable and he was making up new words.  He 
was not considered a good historian.  He was treated with 
lithium, Haldol and Cogentin, with the Haldol and Congentin 
to be gradually eliminated.

VA medical records, both inpatient and outpatient, reveal 
that the appellants mental condition remained stable until 
October 1984, at which time stopped taking his medication and 
became actively psychotic.  He was treated on an inpatient 
basis for bipolar disorder and alcohol abuse.  He was placed 
back on regular medications of lithium, Navane, Congentin and 
hydrochlorothiazide, at which time his psychosis went into a 
state of remission.  He was seen on an inpatient basis for 
similar psychotic episodes in September 1988, March 1991, 
February 1994 and November 1994, but otherwise, his bipolar 
disorder was well controlled by lithium and modest doses of 
Haldol at night.  The record also reveals that he was treated 
for bipolar disorder manic with psychotic features at 
Huntsville Hospital in March 1994.  He voiced some complaint 
of auditory hallucinations and paranoia in 1995 when an 
attempt was made to change his lithium prescription to 
Tegetrol, however, he was placed back on lithium and he 
responded well.  He also reported some occasional paranoid 
episodes in May 1996.

In a letter dated in October 1995, Shadrach Taylor, the 
appellants brother who identified himself as a Professor of 
English at Miles College, indicated that, before service, the 
appellant was a very bright young man.  His brother took a 
leading role in all that he undertook.  He noticed that his 
brother was unstable and could not function following his 
return from the military.  This was a change that Shadrach 
noticed in most men who went into the service and didnt seem 
to properly function, for some unknown reason, once they 
returned from service.

In a letter dated in November 1995, [redacted], the 
appellants 6th grade teacher, reported that the appellant 
was an excellent student who had been considered a leader.  
She followed his progress through high school and college, 
and noted that he had always excelled in his work.  Upon his 
return from the military, she noted that he seemed to have a 
nervous breakdown, and that he was unable to deal with the 
pressures and realities of life in the real world.

In another letter dated in November 1995, [redacted] and [redacted] 
[redacted], the appellants parents, indicated that their son had 
been in control of his actions and behavior prior to his 
entrance into military service.  It was their opinion that 
his manic depression, manifested by violence and disruptive 
behavior, developed in form during military enlistment.

During his appearance before the undersigned, dated in August 
1996, the appellant denied treatment for any type of 
psychiatric problems prior to service.  Rather, he testified 
that, while attending OSU, he sought counseling with 
psychologist Dr. Willie Glover for complaint of stress and 
sleep deprivation associated with taking finals.  He was told 
to get some rest.  He denied having hallucinations or trouble 
with getting along with his peers and friends.  He left OSU 
to work, and was successful while working as a shipping 
manager for a wholesale drug company prior to his entrance 
into service.  He experienced some family problems following 
his return from boot camp, and was first treated for 
psychiatric problems while in service in late 1981.  [redacted] 
[redacted], the appellants younger brother by two years, 
testified that he lived with his brother for four years while 
they attended Alabama A&M University.  He did not notice any 
unusual behavior during this time period.  He lost day to day 
contact with the appellant once he joined the Navy in May 
1980.  Prior to the summer of 1980, he did see his brother 
occasionally at which times he appeared normal.  He first 
noticed his brothers unusual behavior in the summer of 1980.  
At this time, his brother manifested rude and abusive 
behavior with spending habits beyond his means.  He had no 
personal knowledge of his brother being treated by a 
psychiatrist or psychologist prior to joining the Navy.

Service connection is established by evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Where there is an approximate balance 
of positive and negative evidence regarding the merits of a 
claim, the appellant is entitled a favorable determination 
based upon the benefit of doubt.  38 U.S.C.A. § 5107(b) (West 
1991).

As to the second Caluza requirement of the incurrence of a 
disease or injury during service, the Board notes that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1998).  
Determination of the existence of a pre- existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  Miller v. West, 11 
Vet.App. 345, 348 (1998).

Notwithstanding the history of depression and excessive worry 
noted on induction, the psychiatric evaluation itself was 
normal, and the Board concedes that manic depressive illness 
(bi-polar disorder) was not noted on the veterans service 
entrance examination.  However, in connection with his 
treatment for manic depressive illness during service, he 
readily admitted to a pre- service history of symptoms 
including hallucinations.  Based on this history and 
observation of him during treatment in service, a conference 
of staff psychiatrists rendered opinion that manic depressive 
illness, manic type, pre- existed service.  The service 
record also reflects medical opinion that there was clear 
evidence that manic depressive illness pre-existed service. 
Based upon the above- mentioned evidence, the Board concludes 
that there is clear and unmistakable evidence that manic 
depressive illness existed prior to service, thereby 
rebutting the presumption of soundness on induction.

In so concluding, the Board finds that the appellants 
denials of the existence of symptoms of manic depressive 
illness before service, which were first voiced after he 
filed his claim with VA, are not credible, and, therefore, 
not probative, when viewed in light of the specificity of his 
admissions to the examining psychiatrists in service.  The 
lay witness accounts submitted in support of his assertion 
that he did not have manic depressive illness prior to his 
entry into service, are of little, if any probative value.  
In this respect, these individuals may not have had first- 
hand knowledge of the appellants manic depressive illness 
because he was away from home and attending graduate school.  
Additionally, the opinions rendered by the appellant and his 
witnesses regarding the onset of the appellants disease, 
which is a question of medical fact, are of no probative 
value.  Grottveitt v. Brown, 5 Vet.App. 91, 93 (1993)(lay 
witnesses are not competent to render medical diagnosis or 
speak to questions of medical fact).  Thus, the question to 
be decided upon appeal is whether the appellants manic 
depressive illness was aggravated during active service.  See 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998).

Where a pre- service disability increases in severity during 
active service, a presumption arises that the disability has 
been aggravated during service.  38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (1998).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre- existing 
disease or disability is not sufficient to be considered 
aggravation in service unless the underlying condition, 
as contrasted to symptoms, is worsened.)

On the basis of the record pertaining to the manic depressive 
illness prior to, during and subsequent to military duty, the 
Board is unable to conclude that the pre- existing manic 
depressive illness was aggravated during active service.  In 
this regard, the Medical Board report, which relied on the 
findings of a conference of staff psychiatrists who had 
reviewed records of the appellants treatment at University 
Hospital and Eglin AFB Hospital, as well as the history 
provided by him, concluded that manic depressive illness was 
not aggravated by his period of service.  The appellant and 
his lay witnesses have contended that his psychiatric 
disability was aggravated by active service, but, once again, 
the Board finds that these individuals are not competent to 
render findings of medical fact.  Grottveit, 5 Vet.App. at 
93.

To summarize, the medical evidence of record establishes that 
the appellants manic depressive illness pre- existed 
service, and that such illness was not aggravated by his 
period of active service.  There is no competent evidence to 
the contrary.  Accordingly, the claim for service connection 
for manic depressive illness must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by VA laws and regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).

II.  Increased rating for hypertension

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

On January 12, 1998, new regulations promulgated by VA for 
rating diseases of the cardiovascular system became 
effective.  38 C.F.R. §§ 4.100, 4.101, 4.104; see Federal 
Register, Vol. 62, No. 238, January 12, 1998, pages 65207- 
65224.  The holding of the U.S. Court of Veterans Appeals in 
Karnas v. Derwinski, 1 Vet.App. 308 (1991), requires that the 
appellants claim be considered under both the old and the 
new criteria, with the most favorable version applied.  The 
RO has considered this claim under the old and new rating 
criteria in its June 1998 Supplemental Statement of the Case, 
and the Board will do likewise.

Under the current regulations in effect, the appellant is in 
receipt of a 20 percent rating for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
which is manifested by diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1998).  A 40 percent 
disability rating is warranted for hypertensive vascular 
disease with diastolic pressure predominantly 120 or more.

Under the regulations in effect prior to January 12, 1998, a 
40 percent disability was warranted for hypertensive vascular 
disease (essential arterial hypertension) with diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1995).  
For the 40 percent rating, careful attention was to be 
observed with regard to diagnosis and repeated blood pressure 
readings.  Id., Note 2.

The appellant contends that the severity of his hypertension 
warrants an increased rating in excess of the currently 
assigned 20 percent rating.  Service medical records show 
that, during a hospitalization in late 1980 and early 1981, 
his blood pressure was 150/100 and he was prescribed 
hydrochlorothiazide.  The diagnosis was hypertension, benign, 
essential type, which was well controlled.  By means of a 
rating decision dated in August 1981, the RO granted the 
appellants claim for service connection for hypertension, 
and assigned a 10 percent disability evaluation.

Medical records covering the period from the early 1980s to 
1990 treatment for poorly controlled hypertension.

VA discharge summary, dated in February 1994, shows that the 
appellants blood pressure upon admission was 202/134.  He 
was prescribed Lopressor, hydrochlorothiazide, Procardia and 
Monopril.  Upon discharge, his blood pressure improved to 
180/102 and he diagnosed with poorly controlled hypertension.  

In March 1994, the appellant was admitted to Huntsville 
Hospital with a blood pressure reading of 225/164.  It was 
noted that the appellant was probably noncompliant with his 
anti- hypertensive medications.  He was treated with SL 
Procardia and his blood pressure decreased to 120/85.

VA outpatient treatment records reveal blood pressure 
readings of 180/130, 158/112 and 160/120 in late March 1994 
and early April 1994.  In May 1994, it was noted that the 
appellants hypertension, with recorded blood pressure 
reading of 123/66, was well- controlled with Clonidine.  In 
November 1994, he was admitted to a VA hospital with a blood 
pressure reading of 187/117.  Physical findings were 
essentially negative.  His systolic pressures remained 
under 200 and his diastolic pressures remained under 120.  He 
was prescribed increased amounts of Procardia XL, Cardura and 
Fosonopril until his blood pressure marginally improved.  
Upon discharge, his blood pressure was 160/118 and he was 
diagnosed with malignant hypertension.  

By means of a rating decision dated in February 1995, the RO 
increased the disability evaluation for the appellants 
hypertension to 20 percent disabling.  This rating has 
remained in effect to the current appeal.

Medical progress records show that in May 1995, the appellant 
was seen at the VA Hypertension Clinic with blood pressure 
readings of 194/126 and 198/128.  He was treated with 
Clonidine and his blood pressure improved to 180/116.  The 
examiner noted that he doubted that the appellants blood 
pressure was chronically that high.  Blood pressure readings 
from April 1995 to April 1996 showed systolic pressures 
remained under 200 and diastolic pressures under 120.

On VA outpatient treatment record, dated in April 1996, the 
appellants blood pressure reading was recorded as 192/110.  
He was noncompliant with his Procardia, and he was prescribed 
Norvasc as a substitute.  In August 1996, he had not filled 
his blood pressure prescription since May 1996.  His blood 
pressure reading was 204/132.  He was treated with Procardia 
and his blood pressure improved to 170/110.  Medical non-
compliance was noted.  In October 1996, his blood pressure 
readings were 218/130, 230/150, and 210/100.  He reported 
some blood in his semen and urine, but intravenous pyelogram 
was negative.  In May 1997, his blood pressure reading was 
196/130, and he was strongly urged to seek medical treatment.  
In July 1997, he presented with a blood pressure of 178/126, 
however, this improved to 160/110 with treatment with 
Procardia.  He was diagnosed with uncontrolled hypertension, 
and he was also prescribed Zestril.

On VA heart and hypertension examination, dated in March 
1998, the appellant indicated his belief that his 
hypertension, which had been poorly controlled in the past, 
was now fairly well- controlled.  He did, however, complain 
of episodic periods of chest pain and shortness of breath as 
secondary to his hypertension.  He reported that his 
treatment regimen included Atenolol and Procardia XL, 
however, he indicated that his Procardia prescription had run 
out and needed to be refilled.  The examiners review of the 
claims folder indicated a history of elevated blood pressures 
associated with the appellants periods of noncompliance with 
his medications.  Physical examination revealed a blood 
pressure reading of 144/102, and was significant for evidence 
of mild early hypertensive retinopathy as evidenced by mild 
arteriovenous (AV) nicking on fundoscopic examination.  
However, there was no evidence of hypertensive cardiovascular 
disease.  Additionally, there was no evidence in the claims 
folder to support the November 1994 diagnosis of malignant 
hypertension.  Also, there was no evidence for renal 
complications secondary to his hypertension as the 
appellants renal functions had always been normal on all 
laboratory determinations of record.  Accordingly, the 
diagnosis was of hypertension which was poorly controlled in 
the past with evidence of mild early hypertensive retinopathy 
as noted by AV nicking on fundoscopic examination.

On his recent VA examination, the appellant reported that is 
hypertension was fairly well- controlled on his current 
medication regimen of Atenolol and Procardia XL.  His at this 
time was 144/102.  As noted by the examiner, the appellants 
elevated blood pressure readings were associated with his 
medical non-compliance.  Review of the medical records show 
that diastolic pressures were predominantly less than 120 
when he was compliant with his anti- hypertensive treatment 
regimen.  Additionally, the medical evidence shows mild, 
early hypertensive retinopathy, but does not reflect 
moderately severe symptoms associated with the hypertension.  
Accordingly, the Board finds, by a preponderance of the 
evidence, that an increased rating for hypertension, in 
excess of 20 percent, is not warranted under the criteria in 
effect prior to, or subsequent to, the change in regulatory 
criteria in January 1998.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

Service connection for manic depressive illness is denied.

An increased rating for hypertension is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
